Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 5/18/2021 has overcome the technical deficiencies and the prior art rejection. Claims 21-29 and 37-47 are allowed because the prior art of record fails to disclose that:
-controller configured to determine a decrease in an amount of power demand from a load, coupled with the AC bus,  exceeds a threshold level and in response to determining the decrease in the amount of power demand from the load, control the bidirectional inverter to charge the energy storage device with power generated by one or more generators, coupled with the AC bus, that is in excess of the power demand of the load as combined in claims 21 and 37
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  




/DINH T LE/Primary Examiner, Art Unit 2842